Exhibit 10.1

 

[g15061km01i001.jpg]

STANDARD MULTI-TENANT OFFICE LEASE - GROSS

AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

1.             Basic Provisions (“Basic Provisions”)

1.1           Parties:  This Lease (“Lease”), dated for reference purposes only
December 16, 2016 is made by and between SeaBreeze I Venture – TIC
Tenancy-In-Common consisting of Raiser Resources LLC, a California limited
liability company, Harvey E. Chapman, Jr. Trustee of the Harvey E. Chapman
Living Trust under Trust Agreement dated July 17, 2006, Co., Inc., a California
S-Corporation (collectively, the “Owners”)                  
                                                         
                                                       
                                                                      
(“Lessor”)                                                                  
                                                                   
                                                                       
      and
Resonant Inc.                                                                                                                                                                                                                                               
                                                             
                                                                  
                                                     (“Lessee”), (collectively
the” Parties”. or individually a “Party”).

1.2(a)      Premises:  That certain portion of the Project (as defined below),
known as Suite Numbers(s) 406, fourth floor(s), consisting of approximately
5,248 rentable square feet and approximately                   useable rentable
square feet (“Promises”.)  The Premises are located at: 111 Anza Boulevard, in
the City of Burlingame. County of San Mateo, State of California, with zip code
94010.  In addition to Lessee’s rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the Common
Areas (as defined in Paragraph 2.7 below) as hereinafter specified, but shall
not have any rights to the roof, the exterior walls, the area above the dropped
ceilings, or the utility raceways of the building containing the Premises
(“Building “) or to any other buildings in the Project. The Premises, the
Building, the Common Areas, the land upon which they are located, along with all
other buildings and improvements thereon, are herein collectively referred to as
the “Project.”  The Project consists of approximately 101,485 rentable square
feet.  (See also Paragraph 2)

1.2(b)      Parking:  is fifteen unreserved and                reserved vehicle
parking spaces at a monthly cost of $           per unreserved space. (See
Paragraph 2.6)

1.3           Term:  five years and zero months (“Original Term”) commencing
February 1, 2017 (“Commencement Date”) and ending January 31, 2022 (“Expiration
Date”).  The commencement date will be based upon substantial completion of
Tenant improvements by Lessor and delivery of Premise to Lessee.  (See also
Paragraph 3)

1.4           Early Possession:  If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing two weeks prior to the
commencement date.  Tenant and its vendor(s) shall have access to the Premises
during construction provided such access is coordinated with Landlord and
Landlord’s contractor, so long as it does not interfere with construction of the
tenant improvements.  Lessee shall have seven days following the new term
commencement date to vacate Suite 306, this extended occupancy will beat no
charge to Lessee.  Lessee shall surrender Suite 306 in broom clean “as-is”
condition with no obligation for restoration within the suite.

(“Early Possession Date”).  (See also Paragraphs 3.2 and 3.3)

1.5           Base Rent:  $16,733.76 per month (“Base Rent)”, payable on the
first day of each month commencing February 1, 2017 (or upon substantial
completion of Tenant Improvements and delivery of Premises to Lessee, if later).

(See also Paragraph 4)

 

x  If this box is checked, there are provisions in the Lease for the Base Rent
to be adjusted.  See Paragraph Four (4).

1.6           Lessee’s Share of Operating Expense Increase:  five and seventeen
hundredths percent (5.17%) (“Lessee’s Share”).  In the event that that size of
the Premises and/or the Project are modified during the term of this Lease,
Lessor shall recalculate Lessee’s Share to reflect such modification.

1.7           Base Rent and Other Monies Paid Upon Execution:

(a)           Base Rent:  $16,733.76 for the period February 1 – 28, 2017

(b)           Security Deposit:  $14,409.00 (Landlord currently holds $4,169.00
as security deposit under current lease for Ste. 306.  Additional deposit of
$14,409.00 is due for a total of $18,578.00).  (“Security Deposit”).  (See also
Paragraph 5)

                                                 (c)          Parking: 
$                              for the
period                                                                                                            

                                                 (d)          Other: 
$                                
for                                                                                                                             

(e)           Total Due Upon Execution of this Lease:  $31,14276

1.8           Agreed Use:  General Office, Administration and a Computer.  (See
also Paragraph 6)

1.9           Base Year; Insuring Party.  The Base Year is 2017, Lessor is the
“Insuring Party”.  (See also Paragraphs 4.2 and 8)

1.10         Real Estate Brokers:  (See also Paragraph 15 and 25)

(a)           Representation:  The following real estate brokers (the “Brokers”)
and brokerage relationships exist in this transaction (check applicable boxes):

x Pat Yeager, Cushman and Wakefield represents Lessor exclusively (“Lessor’s
Broker”);

x Carlo Bringnardello & Janna Luce, Cresa represents Lessee exclusively
(“Lessee’s Broker”; or

o
                                                                               represents
both Lessor and Lessee (“Dual Agency”)

 

PAGE 1 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(b)           Payment to Brokers:  Upon execution and delivery of this Lease by
both Parties, Lessor shall pay to the Brokers for the brokerage services
rendered by the Brokers the fee agreed to in the attached a separate written
agreement, or if no such agreement is attached, the sum of Rent payable during
any period of time that the Lessee occupies the Premises subsequent to the
Original Term, and/or the sum of                  or               % of the
total Base Rent payable for the Original Term, the sum
of              or              of the total Base Rent payable during any period
of time that the Lessee occupies the Premises subsequent to the Original Term,
and/or the sum of                or                % of the purchase price in
the event that the Lessee or anyone affiliated with Lessee acquires from Lessor
any rights to the Premises.

1.11         Guarantor.  The obligations of the Lessee under this Lease shall be
guaranteed
by                                                                                                              (“Guarantor”). 
(See also Paragraph 37)

1.12         Business Hours for the Building:  8:00 a.m. to 6:00 p.m., Mondays
through Fridays (except Building Holidays)
and                 a.m. to                 p.m. on Saturdays (except Building
Holidays).  “Building Holidays” shall mean the dates of observation of New
Year’s Day, President’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and `                        .

1.13         Lessor Supplied Services.  Notwithstanding the provisions of
Paragraph 11.1, Lessor is NOT obligated to provide the following within the
Premises:

¨ Janitorial services

¨ Electricity

¨ Other (specify):

 

1.14         Attachments:  Attached hereto are the following, all of which
constitute a part of this Lease:

x an Addendum consisting of Paragraphs 50 through 51;

x a plot plan depicting the Premises;

o a current set of the Rules and Regulations;

x a Work Letter;

o a janitorial schedule;

x other (specify): Rider 1A, Rider 6A, Rider 10A

2.             Premises.

2.1           Letting.  Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental and upon all of the
terms, covenants and conditions set forth in this Lease.  While the approximate
square footage of the Premises may have been used in the marketing of the
Premises for purposes of comparison, the Base Rent stated herein is NOT tied to
square footage and is not subject to adjustment should the actual size be
determined to be different.  Note: Lessee is advised to verify the actual size
prior to executing this Lease.

2 2           Condition. Lessor shall deliver the Premises to Lessee in a clean
condition on the Commencement Date or the Early Possession Date, whichever first
occurs (“Start Date”), and warrants that the existing electrical. plumbing, fire
sprinkler, lighting, heating, ventilating and   air conditioning systems
(“HVAC”), and all other items which the Lessor is obligated to construct
pursuant to the Work Letter attached hereto, if any, other than those
constructed by Lessee, shall be in good operating condition on said date, that
the structural elements of the roof, bearing  walls and foundation of the Unit
shall be free of material defects, and that the Premises do not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law.

2.3           Compliance.  Lessor warrants to the best of its knowledge that the
improvements comprising the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed. and also with all applicable laws, covenants
or restrictions of record. regulations, and ordinances (“Applicable
Requirements”) in effect on the Start Date.  Said warranty does not apply to the
use to which Lessee will put the Premises. modifications which may be required
by the Americans with Disabilities Act or any similar laws as a result of
Lessee’s use (see Paragraph 49), or to any Alterations or Utility Installations
(as defined in Paragraph 7.3(a)) made or to be made by Lessee. NOTE:  Lessee Is
responsible for determining whether or not the zoning and other Applicable
Requirements are appropriate for Lessee’s intended use, and acknowledges that
past uses of the Premises may no longer be allowed.  If the Premises do not
comply with said warranty, Lessor shall, except as otherwise provided, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, rectify the same.  If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Premises the
remediation of any Hazardous Substance, or the reinforcement or other physical
modification of the Premises (“Capital Expenditure “).  Lessor and Lessee shall
allocate the cost of such work as follows:

(a)           Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent.  If
Lessee elects termination. Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter.  Such
termination date shall, however. in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

(b)           If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/1144th of the portion of such costs reasonably
attributable to the Premises.  Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure.  If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same. with Interest, from Rent until Lessor’s share of such costs have been
fully paid.  If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.

(c)           Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to nonvoluntary, unexpected, and new
Applicable Requirements.  If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either. (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense.  Lessee shall not have any right to terminate this Lease.

 

PAGE 2 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

2.4           Acknowledgements.  Lessee acknowledges that: (a) it has been given
an opportunity to Inspect and measure the Premises, (b) Lessee has been advised
by Lessor and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements) and their suitability for Lessee’s intended use,
(c) Lessee has made such investigation as it deems necessary with reference to
such matters and assumes all responsibility therefor as the same relate to its
occupancy of the Premises, (d) it is not relying on any representation as to the
size of the Premises made by Brokers or Lessor, (e) the square footage of the
Premises was not material to Lessee’s decision to lease the Premises and pay the
Rent stated herein, and (f) neither Lessor, Lessor’s agents, nor Brokers have
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Lease.  In addition, Lessor acknowledges
that: (i) Brokers have made no representations, promises or warranties
concerning Lessee’s ability to honor the Lease or suitability to occupy the
Premises, and (ii) it is Lessor’s sole responsibility to investigate the
financial capability and/or suitability of all proposed tenants.

                                2.5           Lessee as Prior Owner/Occupant. 
The warranties made by Lessor in Paragraph 2 shall be of no force or effect if
immediately prior to the Start Date, Lessee was the owner or occupant of the
Premises.  In such event, Lessee shall be responsible for any necessary
corrective work.

2.6           Vehicle Parking.  So long as Lessee is not in default, and subject
to the Rules and Regulations attached hereto, and as established by Lessor from
time to time, Lessee shall be entitled to rent and use the number of parking
spaces specified in Paragraph 1.2(b). at-the rental rate applicable from time to
time for monthly parking as set by Lessor and/or its licensee.  Under no
circumstances shall Lessee, or Lessee’s employee, store vehicles in the
underground parking garage.

(a)           If Lessee commits, permits or allows any of the prohibited
activities described in the Lease or the rules then in effect, then Lessor shall
have the right, without notice, in addition to such other rights and remedies
that It may have, to remove or tow away the vehicle involved and charge the cost
to Lessee, which cost shall be immediately payable upon demand by Lessor.

(b)           The monthly rent per parking space specified in
Paragraph:1.2(b) is subject to change upon 30 days prior written notice to
Lessee.  The rent for the parking is payable one month in advance prior to the
first day of each calendar month.

2 7           Common Areas - Definition.  The term “ Common Areas” is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Premises that are provided and designated by the Lessor from time to time  for
the general nonexclusive use of Lessor, Lessee and other tenants of the Project
and their respective employees, suppliers, shippers, customers, contractors and
invitees, including, but not limited to, common entrances, lobbies, corridors,
stairwells, public restrooms, elevators, parking areas, loading and unloading
areas, trash areas, roadways, walkways, driveways and landscaped areas.

2.8           Common Areas - Lessee’s Rights.  Lessor grants to Lessee, for the
benefit of Lessee and its employees. suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers. and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project.  Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas.  Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time.  In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9           Common Areas - Rules and Regulations.  Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to adopt,
modify, amend and enforce reasonable rules and regulations (“Rules and
Regulations”) for the management, safety, care, and cleanliness of the grounds,
the parking and unloading of vehicles and the preservation of good order, as
well as for the convenience of other occupants or tenants of the Building and
the Project and their invitees.  The Lessee agrees to abide by and conform to
all such Rules and Regulations, and shall use its best efforts to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform.  Lessor shall not be responsible to Lessee for the noncompliance
with said Rules and Regulations by other tenants of the Project.

2.10         Common Areas – Changes.  Lessor shall have the right, in Lessor’s
sole discretion, from time to time:

(a)           To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of the lobbies,
windows, stairways, air shafts, elevators, escalators, restrooms, driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;

(b)           To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

(c)           To designate other land outside the boundaries of the Project to
be a part of the Common Areas;

(d)           To add additional buildings and improvements to the Common Areas;

(e)           To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof, and

(f)            To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business Judgment, deem to be appropriate.

3.             Term.

3.1           Term.  The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

3.2           Early Possession.  Any provision herein granting Lessee Early
Possession of the Premises is subject to and conditioned upon the Premises being
available for such possession prior to the Commencement Date.  Any grant of
Early Possession only conveys a non-exclusive right to occupy the Premises.  If
Lessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession All other terms of this Lease (including but not limited to the
obligations to pay Lessee’s Share of the Operating Expense Increase) shall be in
effect during such period.  Any such Early Possession shall not affect the
Expiration Date.

3.3           Delay In Possession.  Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date if, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease or change the
Expiration Date.  Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee.  If possession is not
delivered within 60 days after the Commencement Date, as the same may be
extended under the terms of any Work Letter executed by Parties.  Lessee may, at
its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder.  If such written notice is not received by Lessor
within said 10 day period, Lessee’s right to cancel shall terminate.  If
possession of the Premises is not delivered within 120 days after the
Commencement Date. this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

 

PAGE 3 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

3.4           Lessee Compliance.  Lessor shall not be required to deliver
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance.  Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

4.             Rent.

 

Base Rent:

 

Per Month

 

 

 

 

 

Feb. 2017 - Jan. 2018

 

$16 ,73 3.76

 

Feb. 2018 - Jan. 2019

 

$17,20 6 .76

 

Feb. 2019 - Jan. 2020

 

$17,730 .76

 

Feb. 2020 -Jan. 20 21

 

$18 ,255. 76

 

Feb. 2021 - Jan. 2022

 

$18,780 .76

 

 

4.1.          Rent Defined.  All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2           Operating Expense Increase.  Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessee’s Share of the amount by which
all Operating Expenses for each Comparison Year exceeds the amount of all
Operating Expenses for the Base Year, such excess being hereinafter referred to
as the “Operating Expense Increase”, in accordance with the following
provisions·

(a)           “Base Year” is as specified in Paragraph 1.9.

(b)           “Comparison Year” is defined as each calendar year during the term
of this Lease subsequent to the Base Year; provided, however, Lessee shall have
no obligation to pay a share of the Operating Expense Increase applicable to the
first 12 months of the Lease Term.  (other than such as are mandated by a
governmental authority, as to which government mandated expenses Lessee shall
pay Lessee’s Share, notwithstanding they occur during the first twelve (12)
months).  Lessee’s Share of the Operating Expense Increase for the first and
last Comparison Years of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Lessee is responsible for a share of
such increase.

(c)           The following costs relating to the ownership and operation of the
Project, calculated as if the Project was at least 95% occupied, are defined as
“Operating Expenses”.

(i)            Costs relating to the operation. repair. and maintenance in neat,
clean safe, good order and condition. but not the replacement (see subparagraph
(g)), of the following

(aa)         The Common Areas, including their surfaces. coverings, decorative
items, carpets. drapes and window coverings, and including parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
stairways, parkways, driveways, landscaped areas. striping. bumpers, irrigation
systems.  Common Area lighting facilities. building exteriors and roofs, fences
and gates;

(bb)         All heating, air conditioning, plumbing, electrical systems, life
safety equipment, communication systems and other equipment used in common by,
or for the benefit of, tenants or occupants of the Project, including elevators
and escalators, tenant directories, fire detection systems including sprinkler
system maintenance and repair.

(cc)         All other areas and improvements that are within the exterior
boundaries of the Project but outside of the Premises and/or any other space
occupied by a tenant.

(ii)           The cost of trash disposal, janitorial and security services,
pest control services, and the costs of any environmental inspections:

(iii)          The cost of any other service to be provided by Lessor that is
elsewhere in this Lease stated to be an “Operating Expense”;

(iv)          The cost of the premiums for the insurance policies maintained by
Lessor pursuant to paragraph  8 and any deductible portion of an insured loss
concerning the Building or the Common Areas:

(v)           The amount of the Real Property Taxes payable by Lessor pursuant
to paragraph 10;

(vi)          The cost of water, sewer, gas, electricity, and other publicly
mandated services not separately metered;

(vii)         Labor, salaries, and applicable fringe benefits and costs,
materials, supplies and tools. used in maintaining and/or cleaning the Project
and accounting and management fees attributable to the operation of the Project;

(viii)        The cost of any capital improvement to the Building or the Project
not covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/1144th of
the cost of such Capital Expenditure in any given month;

(ix)          The cost to replace equipment or improvements that have a useful
life for accounting purposes of 5 years or less.

(d)           Any item of Operating Expense that is specifically attributable to
the Premises, the Building or to any other building in the Project or to the
operation, repair and maintenance thereof, shall be allocated entirely to such
Premises, Building, or other building.  However, any such item that is not
specifically attributable to the Building or to any other building or to the
operation, repair and maintenance thereof, shall be equitably allocated by
Lessor to all buildings in the Project.

(e)           The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(c) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.

(f)            Lessee’s Share of Operating Expense Increase is payable monthly
on the same day as the Base Rent is due hereunder.  The amount of such payments
shall be based on Lessor’s estimate of the Operating Expense Expenses. 
Within-60 120 days after written request (but not more than once each year)
Lessor shall deliver to Lessee a reasonably detailed statement showing Lessee’s
Share of the actual Common Area Operating Expenses for the preceding year.  If
Lessee’s payments during such Year exceed Lessee’s Share, Lessee shall credit
the amount of such over-payment against Lessee’s future payments.  If Lessee’s
payments during such Year were less than Lessee’s Share, Lessee shall pay to
Lessor the amount of the deficiency within .10 30 days after delivery by Lessor
to Lessee of said statement.  Lessor and Lessee shall forthwith adjust between
them by cash payment any balance determined to exist with respect to that
portion of the last Comparison Year for which Lessee is responsible as to
Operating Expense Increases, notwithstanding that the Lease term may have
terminated before the end of such Comparison Year.

 

PAGE 4 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(g)           Operating Expenses shall not Include the costs of replacement for
equipment or capital components such as the roof. foundations, exterior walls or
a Common Area capital improvement, such as the parking lot paving, elevators,
fences that have a useful life for accounting purposes of 5 years or more.

(h)           Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or by insurance proceeds.

(i)            Not withstanding anything to the contrary contained in the Lease,
Operating Expenses shall not include: (a) the cost of capital improvements, with
the exception of capital projects amortized over the useful life that ultimately
reduces operating expenses for Lessee, such as the existing rooftop solar
project; (b) depreciation; (c) principal payments, interest and fees of mortgage
and other non-operating debts of Lessor: (d) the cost of repairs or other work
to the extent Lessor is reimbursed by insurance or condemnation proceeds;
warranties or other third parties; (e) costs in connection with leasing and
improving other tenant premises in the Building, including brokerage
commissions; (e) lease concessions, rental abatements and construction
allowances granted to specific tenants; (f) costs incurred in connection with
the sale, financing or refinancing of the Building; (g) fines, interest and
penalties incurred due to the late payment of Taxes, Expenses or Insurance
Expenses or as a result of Lessor violation of  any applicable Laws; (h) bad
debt, rent loss or reserves or bad debts or rent loss; (i) expenses for
extraordinary services provided to other tenants that are not also provided to
Lessee; (j) repair costs to the extent paid directly by Tenant or another
tenant; (k) any costs or expenses for which Landlord is otherwise reimbursed by
a third party in the normal course of business; (l)  legal expenses relating to
other tenants; (m) costs for compliance with Laws for the Building and common
areas (but not including the Premises which are addressed elsewhere in this
Lease and may be direct costs of Lessee and not. deemed Expenses) that were
enacted, enforced and where compliance was required as of the Term Commencement
Date; (n) insurance deductibles, and co-insurance payments exceeding $25,000 per
occurrence:  (o) costs incurred in connection with the presence of any Hazardous
Material, except to the extend caused by the release or emission of the
Hazardous Material in question by Lessee; and (p) new categories of Operating
Expenses unless that new category and the first year’s expenses for the category
are added to the Base Year (provided, however, if a category of expenses is in
the Base Year and is not recurring in subsequent years it may be removed from
the calculation of Operating Expenses for the Base Year).

j)              Notwithstanding anything to the contrary contained in the Lease,
Property Taxes shall not include (i) any tax levied on Landlord’s rental income,
unless such tax or assessment is imposed in lieu of real property taxes,
(ii) any tax in excess of the amount of which would be payable if such tax or
assessment expense were paid in installments over the longest permitted term;
(iii) any tax imposed on land and improvements other than the Property.  If
Lessor receives a reduction in direct Property Taxes attributable to the Base
Year as a result of a commonly called Proposition 8 application (whether for the
Base Year or prior tax years), the Property Taxes for the Base Year and each
subsequent lease year shall be calculated as if no Proposition 8 reduction in
Taxes was applied for and/or received.

(k)           If at any time during the calendar year the Building is not at
least 95% occupied or Lessor is not supplying services to at least 95% of the
total Rentable Square Footage of the Building, Operating Expenses shall be
determined as if the Building had been 95% occupied and Lessor had been
supplying services to 95% of the Rental Square Footage of the Building, and the
Building being fully assessed regarding Property Taxes.  If Operating Expenses
for a calendar year are determined as provided in the prior sentence, Operating
Expenses and Insurance Expenses for the Base Year shall also be determined in
such manner.  Notwithstanding the foregoing, Lessor may calculate the
extrapolation of Operating Expenses under this Section based on 100 % occupancy
and service so long as such percentage is used consistently for each year of the
Term.

4.3           Payment.  Lessee shall cause payment of Rent to be received by
Lessor in lawful money of the United States on or before the day on which it is
due, without offset or deduction (except as specifically permitted in this
Lease).  All monetary amounts shall be rounded to the nearest whole dollar.  In
the event that any invoice prepared by Lessor is inaccurate such inaccuracy
shall not constitute a waiver and Lessee shall be obligated to pay the amount
set forth in this Lease.  Rent for any period during the term hereof which is
for less than one full calendar month shall be prorated based upon the actual
number of days of said month.  Payment of Rent shall be made to Lessor at its
address stated herein or to such other persons or place as Lessor may from time
to time designate in writing.  Acceptance of a payment which is less than the
amount then due shall not be a waiver of Lessor’s rights to the balance of such
Rent, regardless of Lessor’s endorsement of any check so stating.  In the event
that any check, draft, or other instrument of payment given by Lessee to Lessor
is dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check.  Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expense s, and any remaining amount to any other
outstanding charges or costs.

5.             Security Deposit.  Lessee shall deposit with Lessor upon
execution hereof the Security Deposit as security for Lessee’s faithful
performance of its obligations under this Lease.  If Lessee fails to pay Rent,
or otherwise Defaults under this Lease, Lessor may use, apply or retain all or
any portion of said Security Deposit for the payment of any amount already due
Lessor, for Rents which will be due in the future, and/ or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof.  If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease.  If the Base Rent increases during
the term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent.  Should the Agreed Use
be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee.  Lessor shall have the right to increase
the Security Deposit to the extent necessary, in Lessor’s reasonable judgment.
to account for any increased wear and tear that the Premises may suffer as a
result thereof.  If a change in control of Lessee occurs during this Lease and
following such change the financial condition of Lessee is, in Lessor’s
reasonable judgment, significantly reduced, Lessee shall deposit such additional
monies with Lessor as shall be sufficient to cause the Security Deposit to be at
a commercially reasonable level based on such change in financial condition. 
Lessor shall not be required to keep the Security Deposit separate from its
general accounts.  Within 90 days after the expiration or termination of this
Lease, Lessor shall return that portion of the Security Deposit not used or
applied by Lessor.  No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease.

6.             Use.

6.1           Use.  Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose.  Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance or that disturbs
occupants of or causes damage to neighboring premises or properties other than
guide. signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements of the Building, will not adversely
affect the mechanical, electrical, HVAC, and other systems of the Building,
and/or will not affect the exterior appearance of the Building.  If Lessor
elects to withhold consent, Lessor shall within 7 days after such request give
written notification of same, which notice shall include an explanation of
Lessor’s objections to the change in the Agreed Use.

 

PAGE 5 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

6.2           Hazardous Substances.

(a)           Reportable Uses Require Consent.  The term “Hazardous Substance”
as used in this Lease shall mean any product, substance, or waste whose
presence. use, manufacture, disposal, transportation, or release. either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory.  Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, byproducts
or fractions thereof.  Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee’s
expense) with all Applicable Requirements. “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation. or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties.  Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use such as ordinary office supplies (copier toner, liquid paper.
glue, etc.) and common household cleaning materials, so long as such use is in
compliance with all Applicable Requirements, is not a Reportable Use, and does
not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself.
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including. but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.

(b)           Duty to Inform Lessor.  If Lessee knows, or has reasonable cause
to believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c)           Lessee Remediation.  Lessee shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under, or about the
Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee’s expense, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or. any third party, by
Lessee’s agents, employees or contractors.

(d)           Lessee Indemnification.  Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages. liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party by Lessee’s agents, employees or contractors (provided,
however. that Lessee shall have no liability under this Lease with respect to
underground migration of any Hazardous Substance under the Premises from areas
outside of the Project not caused or contributed to by Lessee).  Lessees’
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee. and the cost of investigation, removal, remediation.
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.  No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances. unless specifically so agreed by Lessor in
writing at the time of such agreement.

(e)           Lessor Indemnification.  Except as otherwise provided in paragraph
8.7, Lessor and its successors and assigns shall indemnify, defend, reimburse
and hold Lessee. its employees and lenders, harmless from and against any and
all environmental damages, including the cost of remediation, which result from
Hazardous Substances which existed on the Premises prior to or during Lessee’s
occupancy or which are caused by the gross negligence or willful misconduct of
Lessor, its agents or employees.  Lessor’s obligations, as and when required by
the Applicable Requirements. shall include, but not be limited to, the cost of
investigation, removal remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.

(f)            Investigations and Remediations.  Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to Lessee’s occupancy, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations” as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.

(g)           Lessor Termination Option.  If a Hazardous Substance Condition
(see Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements and this Lease
shall continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, In which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice.  In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment.  In such event. this Lease shall continue in full
force and effect, and Lessors hall proceed to make such remediation as soon as
reasonably possible after the required funds are available.  If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination

 

PAGE 6 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

6.3           Lessee’s Compliance with Applicable Requirements.  Except as
otherwise provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date.  Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents. and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4           Inspection; Compliance.  Lessor and Lessor’s “Lender” (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times, after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1e) is found
to exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination.  In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.

7              Maintenance; Repairs; Utility Installations; Trade Fixtures and
Alterations.

7.1           Lessee’s Obligations.  Notwithstanding Lessor’s obligation to keep
the Premises in good condition and repair, Lessee shall be responsible for
payment of the cost thereof to Lessor as additional rent for that portion of the
cost of any maintenance and repair of the Premises, or any equipment (wherever
located) that serves only Lessee or the Premises, to the extent such cost is
attributable to abuse or misuse.  In addition, Lessee rather than the Lessor
shall be responsible for the cost of painting, repairing or replacing wall
coverings, and to repair or replace any similar improvements within the
Premises.  Lessor may, at its option, upon reasonable notice, elect to have
Lessee perform any particular such maintenance or repairs the cost of which is
otherwise Lessee’s responsibility hereunder·

7.2           Lessor’s Obligations.  Subject to the provisions of Paragraphs 2.2
(Condition). 2.3 (Compliance). 4.2 (Operating Expenses), 6 (Use). 7 1 (Lessee’s
Obligation)s, 9 (Damage or Destruction) and 14 (Condemnation), Lessor subject to
reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition and
repair the foundations, exterior walls, structural condition of interior bearing
walls, exterior roof, fire sprinkler system, fire alarm and/or smoke detection
systems, fire hydrants, and the Common Areas.  Lessee expressly waives the
benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.

7.3           Utility Installations; Trade Fixtures; Alterations.

(a)           Defin itions.  The term “Utility Installations” refers to all
floor and window coverings, air lines, vacuum lines, power panels, electrical
distribution security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, and plumbing in or on the Premises.  The term
“Trade Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises.  Lessee will be leasing or
financing equipment from the lender or leasing company.  Should the Lessee’s;
lender require a waiver, Lessor agrees; to provide such waiver within ten
(10) business days.  The term” Alterations” shall mean any modification of the
improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion.  “Lessee Owned Alterations and/or Utility Installations”
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b)           Consent.  Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent.  Lessee
may, however, make non-structural Alterations or Utility Installations to the
interior of the Premises (excluding the roof) without such consent but upon
notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof, ceilings, floors or any
existing walls, will not affect the electrical, plumbing, HVAC. and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed $2000.  Notwithstanding the foregoing, Lessee shall not make or
permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor.  Lessor may, as a precondition to granting
such approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor.  Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans.  Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner. 
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials.  Lessee shall promptly upon
completion furnish Lessor with asbuilt plans and specifications.  For work which
costs an amount in excess of one month’s Base Rent, Lessor may condition as
consent upon Lessee providing a lien and completion bond in an amount equal to
150% of the estimated cost of such Alteration or Utility Installation and/or
upon Lessee’s posting an additional Security Deposit with Lessor.  Lessee may
hand and/or attach shelving, pictures, typical office fixtures to the walls in
the premises subject to repairing any damage as required under the lease upon
expiration.

(c)           Liens; Bonds.  Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein.  Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility.  If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof.  If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien. claim or demand,
indemnifying Lessor against liability for the same.  If Lessor elects to
part1c1pate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.

7.4           Ownership; Removal; Surrender; and Restoration.

(a)           Ownership.  Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but and considered a part of the
Premises.  Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations. 
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.

 

PAGE 7 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(b)           Removal.  By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease. Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.  Lessee
shall not have any obligations to remove or restore any of the existing
improvements located in the Premises as of the Commencement Date including the
turn-key tenant improvement work and any alternates constructed by Lessor. 
Regarding alterations by Lessee following the commencement date, Lessor shall
state at the time Lessor provides consent whether Lessee is required to remove
such alteration at the end of the Least Term.

(c)           Surrender; Restoration.  Lessee shall surrender the Premises by
the Expiration Date or any earlier termination date, with all of the
Improvements, parts and surfaces thereof clean and free of debris, and in good
operating order, condition and state of repair, ordinary wear and tear
excepted.  “Ordinary wear and tear shall not include any damage or deterioration
that would have been prevented by good maintenance practice.  Notwithstanding
the foregoing, if this Lease is for 12 months or less, then Lessee shall
surrender the Premises in the same condition as delivered to Lessee on the Start
Date with NO allowance for ordinary wear and tear.  Lessee shall repair any
damage occasioned by the installation, maintenance or removal of Trade Fixtures,
Lessee owned Alterations and/or Utility Installations, furnishings, and
equipment as well as the removal of any storage tank installed by or for
Lessee.  Lessee shall also completely remove from the Premises any and all
Hazardous Substances brought onto the Premises by or for Lessee, or any third
party (except Hazardous Substances which were deposited via underground
migration from areas outside of the Premises) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements.  Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. 
Any personal property of Lessee not removed on or before the Expiration Date or
any earlier termination date shall be deemed to have been abandoned by Lessee
and may be disposed of or retained by Lessor as Lessor may desire.  The failure
by Lessee to timely vacate the Premises pursuant to this Paragraph
7.4(c) without the express written consent of Lessor shall constitute a holdover
under the provisions of Paragraph 26 below.

8.             Insurance; Indemnity.

8.1           Insurance Premiums.  The cost of the premiums for the insurance
policies maintained by Lessor pursuant to paragraph 8 are included as Operating
Expenses (see paragraph4 2 (c)(iv)).  Said costs shall include increases in the
premiums resulting from additional coverage related to requirements of the
holder of a mortgage or deed of trust covering the Premises.  Building and/or
Project, increased valuation of the Premises, Building and/or Project, and/or a
general premium rate increase.  Said costs shall not, however, include any
premium increases resulting from the nature of the occupancy of any other tenant
of the Building.  If the Project was not insured for the entirety of the Base
Year, then the base premium shall be the lowest annual premium reasonably
obtainable for the required insurance as of the Start Date, assuming the most
nominal use possible of the Building and/or Project.  In no event, however,
shall Lessee be responsible for any portion of the premium cost attributable to
liability insurance coverage in excess of $2,000,000 procured under Paragraph
8.2(b).

8.2           Liability Insurance.

(a)           Carried by Lessee.  Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use. occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2.000,000 Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be ex1ended to include damage caused by heat, smoke or fumes from a
hostile fire.  The policy shall not contain any intra-insured exclusions as
between insured persons or organizations but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease.  The limits of said
insurance shall not, however, limit the liability of Lessee nor relieve Lessee
of any obligation hereunder.  Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.

(b)           Carried by Lessor.  Lessor shall maintain liability insurance as
described in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee.  Lessee shall not be named as an additional
insured therein.

8.3           Property Insurance - Building, Improvements and Rental Value.

(a)           Building and Improvements.  Lessor shall obtain and keep in force
a policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender insuring toss or damage to the
Building and/or Project.  The amount of such insurance shall be equal to the
full insurable replacement cost of the Building and/or Project, as the same
shall exist from time to time, or the amount required by any Lender, but in no
event more than the commercially reasonable and available insurable value
thereof. Lessee Owned Alterations and Utility Installations.  Trade Fixtures.
and Lessee’s personal property shall be insured by Lessee not by Lessor.  If the
coverage is available and commercially appropriate, such policy or policies
shall insure against all risks of direct physical loss or damage (except the
perils of flood and/or earthquake unless required by a Lender), including
coverage for debris removal and the enforcement of any Applicable Requirements
requiring the upgrading. demolition, reconstruction or replacement of any
portion of the Premises as the result of a covered loss Said policy or policies
shall also contain an agreed valuation provision in lieu of any coinsurance
clause, waiver of subrogation, and inflation guard protection causing an
increase in the annual property insurance coverage amount by a factor of not
less than the adjusted U.S. Department of Labor Consumer Price Index for All
Urban Consumers for the city nearest to where the Premises are located. If such
insurance coverage has a deductible clause, the deductible amount shall not
exceed $5,000 per occurrence.

(b)           Rental Value.  Lessor shalt also obtain and keep in force a policy
or policies in the name of Lessor with toss payable to Lessor and any Lender,
insuring the toss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”).  Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c)           Adjacent Premises.  Lessee shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas or
other buildings in the Project if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

(d)           Lessee’s Improvements.  Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.

 

PAGE 8 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

8.4           Lessee’s Property; Business Interruption Insurance; Worker’s
Compensation Insurance

(a)           Property Damage.  Lessee shall obtain and maintain insurance
coverage on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations.  Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence.  The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations.

(b)           Worker’s Compensation Insurance.  Lessee shall obtain and maintain
Worker’s Compensation Insurance in such amount as may be required by Applicable
Requirements.  Such policy shall include a ‘Waiver of Subrogation’ endorsement. 
Lessee shall provide Lessor with a copy of such endorsement along with the
certificate of insurance or copy of the policy required by paragraph 8.5.

(c)           Business Interruption.  Lessee shall obtain and maintain loss of
income and extra expense insurance in amounts as will reimburse Lessee for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee or attributable to
prevention of access to the Premises as a result of such perils.

(d)           No Representation of Adequate Coverage.  Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

8.5           Insurance Policies.  Insurance required herein shall be by
companies maintaining during the policy term a “General Policyholders Rating” of
at least A-, VII, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender.  Lessee shall not
do or permit to be done anything which invalidates the required insurance
policies.  Lessee shall, prior to the Start Date, deliver to Lessor certified
copies of policies of such insurance or certificates with copies of the required
endorsements evidencing the existence and amounts of the required insurance.  No
such policy shall be cancelable or subject to modification except after 10 days
prior written notice to Lessor.  Lessee shall. at least 30 days prior to the
expiration of such policies, furnish Lessor with evidence of renewals or
“insurance binders” evidencing renewal thereof, or Lessor may order such
insurance and charge the cost thereof to Lessee, which amount shall be payable
by Lessee to Lessor upon demand.  Such policies shall be for a term of at least
one year or the length of the remaining term of this Lease, whichever is less If
either Party shall fail to procure and maintain the insurance required to be
carried by it, the other Party may, but shall not be required to, procure and
maintain the same.

8.6           Waiver of Subrogation.  Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other. and waive
their entire right to recover damages against the other. for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein.  The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto.  The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

8.7           Indemnity.  Except for Lessor’s gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages.
liens, judgments. penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving. or in connection with, the use and/or
occupancy of the Premises by Lessee if any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense.  Lessor need not
have first paid any such claim in order to be defended or indemnified.

8.8           Exemption of Lessor and its Agents from Liability.  Except for
Lessor’s gross negligence or willful misconduct Notwithstanding the negligence
or breach of this Lease by lessor or its agents, neither Lessor nor its agents
shall be liable under any circumstances for: (i) injury or damage to the person
or goods. wares, merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, indoor air quality, the presence of mold or
from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee’s business or for
any loss of income or profit therefrom. instead, it is intended that Lessee’s
sole recourse in the event of such damages or injury be to file a claim on the
Insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

8.9           Failure to Provide Insurance.  Lessee acknowledges that any
failure on its part to obtain or maintain the insurance required herein will
expose Lessor to risks and potentially cause Lessor to incur costs not
contemplated by this Lease, the extent of which will be extremely difficult to
ascertain.  Accordingly, for any month or portion thereof that Lessee does not
maintain the required insurance and/or does not provide Lessor with the required
binders or certificates evidencing the existence of the required insurance, the
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater.  This increased base rent will continue only until
insurance coverage is brought into compliance.  The parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee’s failure to
maintain the required insurance.  Such increase in Base Rent shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to the failure to
maintain such insurance, prevent the exercise of any of the other rights and
remedies granted hereunder. nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

9.             Damage or Destruction.

9.1           Definitions.

(a)           “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction. and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent.  Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.

(b)           “Premises Total Destruction “ shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
3 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent.  Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c)           “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d)           “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.

(e)           “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance, in, on, or under the Premises which requires restoration.

 

PAGE 9 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

9.2           Partial Damage - Insured Loss.  If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such
damage (but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however that Lessee shall, at Lessor’s
election. make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event. Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose. 
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements. full replacement cost
insurance coverage was not commercially reasonable and available.  Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof. within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect.  If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect. or
(ii) have this Lease terminate 30 days thereafter.  Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction.  Premises Partial Damage due to flood or earthquake shall be
subject to Paragraph 9.3, notwithstanding that there may be some insurance
coverage, but the net proceeds of any such Insurance shall be made available for
the repairs if made by either Party.

9.3           Partial Damage - Uninsured Loss.  If a Premises Partial Damage
that is not an Insured Loss occurs, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage. 
Such termination shall be effective 60 days following the date of such notice. 
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the dale specified in the termination notice.

9.4           Total Destruction.  Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction.  If the damage or destruction was caused by the
gross negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

9.5           Damage Near End of Term.  If at any time during the last 6 months
of this Lease there is damage for which the cost to repair exceeds one month’s
Base Rent, whether or not an Insured Loss, Lessor may terminate this Lease
effective 60 days following the date of occurrence of such damage by giving a
written termination notice to Lessee within 30 days after the date of occurrence
of such damage.  Notwithstanding the foregoing, if Lessee at that time has an
exercisable option to extend this Lease or to purchase the Premises then Lessee
may preserve this Lease  by, (a) exercising such option and (b) providing Lessor
with any shortage in insurance proceeds (or adequate assurance thereof) needed
to make the repairs on or before the earlier of (1) the date which is 10 days
after Lessee’s receipt of Lessor’s written notice purporting to terminate this
Lease, or (ii) the day prior to the date upon which such option expires.  If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor’s commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect.  If Lessee fails to exercise such option and provide such
funds or assurance during such period, then this Lease shall terminate on the
date specified in the termination notice and Lessee’s option shall be
extinguished.

9.6           Abatement of Rent; Lessee’s Remedies

(a)           Abatement.  In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance.  All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction remediation, repair or
restoration except as provided herein.

(b)           Remedies.  If Lessor is obligated to repair or restore the
Premises and does not commence, m a substantial and meaningful way. such repair
or restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice.  If Lessee gives such notice and such
repair or restoration is not commenced within 30 days thereafter, this Lease
shall terminate as of the date specified in said notice.  If the repair or
restoration is commenced within such 30 days, this Lease shall continue in full
force and effect.  “Commence” shall mean either the unconditional authorization
of the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs.

9.7           Termination; Advance Payments.  Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor.  Lessor shall, in addition. return to Lessee so much of Lessee’s
Security Deposit as has not been. or is not then required to be, used by Lessor.

10.           Real Property Taxes.

10.1         Definitions.  As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special. ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond, and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located.  “Real Property Taxes” shall also include
any tax. fee, levy, assessment or charge, or any Increase therein: (i) imposed
by reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.

10.2         Payment of Taxes.  Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Operating Expenses in
accordance with the provisions of Paragraph 4.2.

 

PAGE 10 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

10.3         Additional Improvements.  Operating Expenses shall not include Real
Property Taxes specified in the tax assessor’s records and work sheets as being
caused by additional improvements placed upon the Project by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed solely by reason of Alterations, Trade
Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.

10.4         Joint Assessment.  If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5         Personal Property Taxes.  Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, fum1shings, equipment and all personal property
of Lessee contained in the Premises.  When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.  If any of Lessee’ s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.

11.           Utilities and Services.

11.1         Services Provided by Lessor.  Lessor shall provide heating,
ventilation, air conditioning, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use in connection with an office, and replacement light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures.  Lessor shall
also provide janitorial services to the Premises and Common Areas 5 times per
week, excluding Building Holidays, or pursuant to the attached janitorial
schedule, if any.  Lessor shall not, however, be required to provide janitorial
services to kitchens or storage areas included within the Premises.

11.2         Services Exclusive to Lessee.  Lessee shall pay for all water, gas,
light, power. telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon.  If a service is deleted by Paragraph 1.13 and
such service is not separately metered to the Premises.  Lessee shall pay at
Lessor’s option, either Lessee’s Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.

11.3         Hours of Service.  Said services and utilities shall be provided
during times set forth in Paragraph 1.12.  Utilities and services required at
other times shall be subject to advance request and reimbursement by Lessee to
Lessor of the cost thereof.  All services and utilities are available 24 hours
except HVAC.  After-hours HVAC requires 24 hours advance notice and costs $50.00
per hour.

11.4         Excess Usage by Lessee.  Lessee shall not make connection to the
utilities except by or through existing outlets and shall not install or use
machinery or equipment in or about the Premises that uses excess water, lighting
or power, or suffer or permit any act that causes extra burden upon the
utilities or services, including but not limited to security and trash services,
over standard office usage for the Project. Lessor shall require Lessee to
reimburse Lessor for any excess expenses or costs that may arise out of a breach
of this subparagraph by Lessee.  Lessor may, in its sole discretion, install at
Lessee’s expense supplemental equipment and/or separate metering applicable to
Lessee’s excess usage or loading.

11.5         Interruptions.  There shall be no abatement of rent and Lessor
shall not be liable in any respect whatsoever for the inadequacy, stoppage,
interruption or discontinuance of any utility or service due to riot, strike,
labor dispute, breakdown, accident, repair or other cause beyond Lessor’s
reasonable control or in cooperation with governmental request or directions.

12            Assignment and Subletting.

12.1         Lessor’s Consent Required.

(a)           Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, “assign or assignment”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent. which shall not be unreasonably withheld.

(b)           Unless Lessee is a corporation and its stock is publicly traded on
a national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent.  The transfer. on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c)           The involvement of Lessee or its assets in any transaction or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buyout or otherwise), whether or not a formal assignment or
hypothecat1on of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered 
an assignment of this Lease to which Lessor may withhold its consent.  “Net
Worth of Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

(d)           An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(c), or a noncurable
Breach without the necessity of any notice and grace period.  If Lessor elects
to treat such unapproved assignment or subletting as a noncurable Breach, Lessor
may either:  (1) terminate this Lease, or (ii) upon 30 days written notice,
increase the monthly Base Rent to 110% of the Base Rent then in effect. 
Further, in the event of such Breach and rental adjustment, (i) the purchase
price of any option to purchase the Premises held by Lessee shall be subject to
similar adjustment to 110% of the price previously in effect, and (ii) all fixed
and non-fixed rental adjustments scheduled during the remainder of the Lease
term shall be increased to 110% of the scheduled adjusted rent.

(e)           Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall
be limited to compensatory damages and/or injunctive relief.

(f)            Lessor may reasonably withhold consent to a proposed assignment
or subletting if Lessee is in Default at the time consent is requested.

(g)           Notwithstanding the foregoing, allowing a de minimis portion of
the Premises, i e. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

12.2         Term s and Conditions Applicable to Assignment and Subletting.

(a)           Regardless of Lessor’s consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.

 

PAGE 11 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(b)           Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an assignment
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or Estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c)           Lessor’s consent to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting.

(d)           In the event of any Default or Breach by Lessee, Lessor may
proceed directly against Lessee, any Guarantors or anyone else responsible for
the performance of Lessee’s obligations under this Lease, including any assignee
or sublessee, without first exhausting Lessor’s remedies against any other
person or entity responsible therefore to Lessor, or any security held by
Lessor.

(e)           Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f)            Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment, entering into such sublease. or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g)           Lessor’s consent to any assignment or subletting shall not
transfer to the assignee or sublessee any Option granted to the original Lessee
(except to an affiliate) by this Lease unless such transfer is specifically
consented to by Lessor in writing.  (See Paragraph 39.2)

12.3         Additional Terms and Conditions Applicable to Subletting.  The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

(a)           Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent.  In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor alll Rent due and to become due under the sublease.  Sublessee
shall rely upon any such notice from Lessor and shall pay all Rents to Lessor
without any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b)           In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c)           Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

(d)           No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.

(e)           Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period. if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

13            Default; Breach; Remedies.

13.1         Default; Breach.  A “Default” is defined as a failure by the Lessee
to comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease.  A “Breach” is defined as the occurrence of one or
more of the following Defaults. and the failure of Lessee to cure such Default
within any applicable grace period:

(a)           The abandonment of the Premises: or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.

(b)           The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF LESSOR’S
RIGHTS, INCLUDING LESSOR’S RIGHTTO RECOVER POSSESSION OF THE PREMISES.

(c)           The failure of Lessee to allow Lessor and/or its agents access to
the Premises or the commission of waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 3 business days following written notice
to Lessee.

(d)           The failure by Lessee to provide (i) reasonable written evidence
of compliance with Applicable Requirements (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 41, (viii) material data safety sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10 days following written notice to Lessee .

(e)           A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b) or (c), above, where
such Default continues for a period of 30 days after written notice; provided.
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.

 

PAGE 12 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(f)            The occurrence of any of the following events:  (i)  the making
of any general arrangement or assignment  for the benefit of creditors;
(ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within 60 days); (iii) the appointment of a trustee or receiver to
take possession of substantially all of Lessee’s assets located at the Premises
or of Lessee’s interest in this Lease, where possession is not restored to
Lessee within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Lessee’s assets located at the Premises or of
Lessee’s interest in this Lease, where such seizure is not discharged within 30
days, provided, however , in the event that any provision of this subparagraph
is contrary to any applicable law, such provision shall be of no force or
effect, and not affect the validity of the remaining provisions

(g)           The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.

(h)           If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.

13.2         Remedies.  If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice). within the cure periods described in 13.1.  Lessor may, at its
option, perform such duty or obligation on Lessee’s behalf, including but not
limited to the obtaining of reasonably required bonds, insurance policies, or
governmental licenses, permits or approvals.  Lessee shall pay to Lessor an
amount equal to 115% of the costs and expenses incurred by Lessor in such
performance upon receipt of an invoice therefor.  In the event of a Breach.
Lessor may, with or without further notice or demand, and without limiting
Lessor in the exercise of any right or remedy which Lessor may have by reason of
such Breach:

(a)           Terminate Lessee’s right to possess ion of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor.  In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination, (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises. expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease.  The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent.  Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover any damages to which Lessor is otherwise entitled.  If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit.  If a notice and grace period
required under Paragraph 13.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 13.1. In such case, the
applicable grace period required by Paragraph 13.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

(b)           Continue the Lease and Lessee’s right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c)           Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located.  The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3         Inducement Recapture.  Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee’s entering into this
Lease, excluding, payments made by Lessor for Tenant Improvements, all of which
concessions are hereinafter referred to as “Inducement Provisions “, shall be
deemed conditioned upon Lessee’s full and faithful performance of all of the
terms, covenants and conditions of this Lease.  Upon Breach of this Lease by
Lessee, any such Inducement Provision shall automatically be deemed deleted from
this Lease and of no further force or effect, and any rent, other charge, bonus,
inducement or consideration theretofore abated, given or paid by Lessor under
such an Inducement Provision shall be immediately due and payable by Lessee to
Lessor, notwithstanding any subsequent cure of said Breach by Lessee.  The
acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.

13.4         Late Charges.  Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain.  Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender.  Accordingly, if any
Rent shall not be received by Lessor within 5 days after such amount shall be
due, then, without any requirement for notice to Lessee, Lessee shall
immediately pay to Lessor a one-time late charge equal to 10% of each such
overdue amount or $100, whichever is greater.  The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of such late payment.  Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s Default or Breach with
respect to such overdue amount, nor prevent the exercise of any of the other
rights and remedies granted hereunder.  In the event that a late charge is
payable hereunder, whether or not collected, for 3 consecutive installments of
Base Rent, then notwithstanding any provision of this Lease to the contrary,
Base Rent shall, at Lessor’s option, become due and payable quarterly in
advance.

13.5         Interest.  Any monetary payment due Lessor hereunder. other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
nonscheduled payment, shall bear interest from the date when due, as to
scheduled payments or the 31st day after it was due as to nonscheduled
payments.  The interest (“Interest”) charged shall be computed at the rate of
10% 2% over prime per annum but shall not exceed the maximum rate allowed by
law.  Interest is payable in addition to the potential late charge provided for
in Paragraph 13.4.

 

PAGE 13 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

13.6         Breach by Lessor.

(a)           Notice of Breach.  Lessor shall not be deemed 1n breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor.  For purposes of this Paragraph, a
reasonable time shall in no event be less than 30 days after receipt by Lessor,
and any Lender whose name and address shall have been furnished Lessee in
writing for such purpose, of written notice specifying wherein such obligation
of Lessor has not been performed; provided, however, that if the nature of
Lessor’s obligation is such that more than 30 days are reasonably required for
its performance, then Lessor shall not be in breach if performance is commenced
within such 30 day period and thereafter diligently pursued to completion.

(b)           Performance by Lessee on Behalf of Lessor.  In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however. that such offset shall not exceed an amount equal to the greater of one
month’s Base Rent or the Security Deposit, reserving Lessee’s right to seek
reimbursement from Lessor for any such expense in excess of such offset. Lessee
shall document the cost of said cure and supply said documentation to Lessor.

14.           Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively “Condemnation “), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs.  If more than 10% of the rentable floor area of the
Premises. or more than 25% of Lessee’s Reserved Parking Spaces, if any, are
taken by Condemnation, Lessee may, at Lessee’s option, to be exercised in
writing within 10 days after Lessor shall have given Lessee written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession.  If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation.  Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemner for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph.  All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor.  In the event that this Lease is not terminated by reason of
the Condemnation.  Lessor shall repair any damage to the Premises caused by such
Condemnation.

15.           Brokerage Fees.

15.1         Additional Commission.  In addition to the payments owed pursuant
to Paragraph 1 10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that:  (a) if Lessee exercises any Option, (b) if Lessee
or anyone affiliated with Lessee acquires from Lessor any rights to the Premises
or other premises owned by Lessor and located within the Project, (c) if Lessee
remains in possession of the Premises, with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee in accordance with the fee schedule of the Brokers in effect at the time the
Lease was executed.

15.2         Assumption of Obligations.  Any buyer or transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder.  Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10. 15, 22 and 31.  If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due. then such
amounts shall accrue Interest.  In addition, if Lessor fails to pay any amounts
to Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such amounts within 10
days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent.  In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.

15.3         Representations and Indemnities of Broker Relationships.  Lessee
and Lessor each represent and warrant to the other that it has had no dealings
with any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith.  Lessee and
Lessor do each hereby agree to indemnify, protect. defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably Incurred with respect thereto.

16.           Estoppel Certificates.

(a)           Each Party (as “Responding Party”) shall within 10 business days
after written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement that accurately
describes the terms of the lease in writing in form similar to  the then most
current “Estoppel Certificate” form published by the AIRCommercial Real Estate
Association, plus  such additional information, confirmation and/or statements
as may be reasonably requested by the Requesting Party.

(b)           If the Responding Party shall fail to execute or deliver the
Estoppel Certificate within such 10 business day period, the Requesting Party
may execute an Estoppel Certificate stating that:  (i) the Lease is in full
force and effect without modification except as may be represented by the
Requesting Party, (ii) there are no uncured defaults in the Requesting Party’s
performance, and (iii) if Lessor is the Requesting Party, not more than one
month’s rent has been paid in advance.  Prospective purchasers and encumbrancers
may rely upon the Requesting Party’s Estoppel Certificate, and the Responding
Party shall be estopped from denying the truth of the facts contained in said
Certificate.  In addition, Lessee acknowledges that any failure on its part to
provide such an Estoppel Certificate will expose Lessor to risks and potentially
cause Lessor to incur costs not contemplated by this Lease, the extent of which
will be extremely difficult to ascertain.  Accordingly, should the Lessee fail
to execute and/or deliver a requested Estoppel Certificate in a timely fashion
the monthly Base Rent shall be automatically increased, without any requirement
for notice to Lessee, by an amount equal to 10% of the then existing Base Rent
or $100, whichever is greater for remainder of the Lease.  The Increased Base
Rent will continue only until the Estoppel Certificate is delivered by Lessee. 
The Parties agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee’s failure to provide the Estoppel Certificate.  Such increase in Base
Rent shall in no event constitute a waiver of Lessee’s Default or Breach with
respect to the failure to provide the Estoppel Certificate nor prevent the
exercise of any of the other rights and remedies granted hereunder.

(c)           If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee and all Guarantors shall within 10 days after written
notice from Lessor deliver to any potential lender or purchaser designated by
Lessor such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements for the
past 3- 2 years.  All such financial statements shall be received by Lessor and
such lender or purchaser in confidence and shall be used only for the purposes
herein set forth.

 

PAGE 14 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

17.           Definition of Lessor.  The term “Lessor” as used herein shall mean
the owner or owners at the time in question of the fee title to the Premises,
or, if this is a sublease, of the Lessees’ interest in the prior lease.  In the
event of a transfer of Lessor’s title or interest in the Premises or this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor.  Upon such transfer or assignment and
delivery of the Security Deposit, as aforesaid, the prior Lessor shall be
relieved of all liability with respect to the obligations and/or covenants under
this Lease thereafter to be performed by the Lessor.  Subject to the foregoing,
the obligations and/or covenants in this Lease to be performed by the Lessor
shall be binding only upon the Lessor as hereinabove defined.

18.           Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.           Days.  Unless otherwise specifically indicated to the contrary,
the word “days” as used in this Lease shall mean and refer to calendar days.

20.           Limitation on Liability.  The obligations of Lessor under this
Lease shall not constitute personal obligations of Lessor or its partners,
members, directors, officers or shareholders. and Lessee shall look to the
Project, and to no other assets of Lessor, for the satisfaction of any liability
of Lessor with respect to this Lease. and shall not seek recourse against
Lessor’s partners, members, directors, officers or shareholders. or any of their
personal assets for such satisfaction.

21.           Time of Essence.  Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

22.           No Prior or Other Agreements; Broker Disclaimer.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.  Lessor and Lessee each represents and warrants to the Brokers
that it has made, and is relying solely upon, its own investigation as to the
nature, quality, character and financial responsibility of the other Party to
this Lease and as to the use, nature, quality and character of the Premises. 
Brokers have no responsibility with respect thereto or with respect to any
default or breach hereof by either Party.

23.           Notices.

23.1         Notice Requirements.  All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23.  The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices.  Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice.  A copy of all
notices to Lessor shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate in writing.

23.2         Date of Notice.  Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon.  If
sent by regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid.  Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier.  Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail.  If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received  on  the next business day.

24.           Waivers.

(a)           No waiver by Lessor of the Default or Breach of any term. covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to. or approval of, any subsequent or similar act
by Lessee. or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent.

(b)           The acceptance of Rent by Lessor shall not be a waiver of any
Default or Breach by Lessee.  Any payment by Lessee may be accepted by Lessor on
account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.

(c)           THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.

25.           Disclosures Regarding the Nature of a Real Estate Agency
Relationship.

(a)           When entering into a discussion with a real estate agent regarding
a real estate transaction. a Lessor or Lessee should from the outset understand
what type of agency relationship or representation ii has with the agent or
agents in the transaction.  Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:

(i)            Lessor’s Agent.  A Lessor’s agent under a listing agreement with
the Lessor acts as the agent for the Lessor only.  A Lessor’s agent or subagent
has the following affirmative obligations:  To the Lessor:  A fiduciary duty of
utmost care. integrity, honesty, and loyalty in dealings with the Lessor.  To
the Lessee and the Lessor:  a. Diligent exercise of reasonable skills and care
in performance of the agent’s duties. b. A duty of honest and fair dealing and
good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties.  An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(ii)           Lessee’s Agent.  An agent can agree to act as agent for the
Lessee only.  In these situations, the agent is not the Lessor’s agent, even if
by agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor.  An agent acting only for a Lessee has the
following affirmative obligations To the Lessee: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee.  To the
Lessee and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties.  An agent is not obligated
to reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

 

PAGE 15 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(iii)          Agent Representing Both Lessor and Lessee.  A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Lessor and the Lessee in a transaction. but only with the
knowledge and consent of both the Lessor and the Lessee.  In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee:  a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lesser or the Lessee. b. Other duties to
the Lessor and the lessee as stated above in subparagraphs (i) or (ii).  In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered.  The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests.  Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction A real estate agent is a person qualified to
advise about real estate.  If legal or tax advice is desired, consult a
competent professional

(b)           Brokers have no responsibility with respect to any default or
breach hereof by either Party.  The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided however. that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c)           Lessor and Lessee agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential

26.           No Right To Holdover.  Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease.  In the event that Lessee holds over, then the Base Rent shall be
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination.  Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.

27            Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

28.           Covenants and Conditions; Construction of Agreement.  All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease.  Whenever required by the context, the singular shall include the
plural and vice versa.  This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

29.           Binding Effect; Choice of Law.  This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

30.           Subordination; Attornment; Non-Disturbance.

30.1         Subordination.  This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2         Attornment.  In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Devise to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership: (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new owner.

30.3         Non-Disturbance.  With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”)  from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises.  Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable efforts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises.  In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.

30.4         Self-Executing.  The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31.           Attorneys’ Fees.  If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort. contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action. or appeal thereon, shall be entitled to reasonable
attorneys’ fees Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment.  The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise. settlement Judgment, or the abandonment by
the other Party or Broker of its claim or defense.  The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.  In
addition, Lessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).

32.           Lessor’s Access; Showing Premises; Repairs.  Lessor and Lessor’s
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee’s
use of the Premises.  All such activities shall be without abatement of rent or
liability to Lessee.

 

PAGE 16 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

33.           Auctions.  Lessee shall not conduct, nor permit to be conducted.
any auction upon the Premises without Lessor’s prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.           Signs.  Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 months of the term
hereof. Lessor may not place any sign on the exterior of the Building that
covers any of the windows of the Premises.  Except for ordinary “For Sublease”
signs which may be placed only on the Premises.  Lessee shall not place any sign
upon the Project without Lessor’s prior written consent.  All signs must comply
with all Applicable Requirements

35.           Termination; Merger.  Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof. or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies.  Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

36.           Consents.  Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed.  Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’ engineers’ and other consultants’ fees) incurred in the consideration
of, or response to, a request by Lessee for any Lessor  consent, including but
not limited to consents to an assignment a subletting or the presence or use of
a Hazardous Substance, shall be paid by Lessee upon receipt of an invoice and
supporting documentation therefor.  Lessor’s consent to any act, assignment or
subletting shall not constitute an acknowledgment that no Default or Breach by
Lessee of this Lease exists, nor shall such consent be deemed a waiver of any
then existing Default or Breach, except as may be otherwise specifically stated
in writing by Lessor at the time of such consent.  The failure to specify herein
any particular condition to Lessor’s consent shall not preclude the imposition
by Lessor at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given.  In the event that either Party disagrees with any determination made by
the other hereunder and reasonably requests the reasons for such determination,
the determining party shall furnish its reasons in writing and in reasonable
detail within 10 business days following such request.

37.           Guarantor.

37.1         Execution.  The Guarantors, if any, shall each execute a guaranty
in the form most recently published by the AIR Commercial Real Estate
Association.

37.2         Default.  It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements.
(c) an Estoppel Certificate, or (d) written confirmation that the guaranty is
still in effect.

38.           Quiet Possession.  Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.           Options.  If Lessee is granted any Option, as defined below, then
the following provisions shall apply.

39.1         Definition.  “Option” shall mean:  (a) the right to extend or
reduce the term of or renew this Lease or to extend or reduce the term of or
renew any lease that Lessee has on other property of Lessor; (b) the right of
first refusal or first offer to lease either the Premises or other property of
Lessor; (c) the right to purchase, the right of first offer to purchase or the
right of first refusal to purchase the Premises or other property of Lessor.

39.2         Options Personal To Original Lessee.  Any Option granted to Lessee
in this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.

39.3         Multiple Options.  In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.

39.4         Effect of Default on Options.

(a)           Lessee shall have no right to exercise an Option:  (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach of this Lease. or (iv) in the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.

(b)           The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a).

(c)           An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) 
if Lessee commits a Breach of this Lease.

40.           Security Measures.  Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of the
Premises. Lessee, its agents and invitees and their property from the acts of
third parties.  In the event, however, that Lessor should elect to provide
security services, then the cost thereof shall be an Operating Expense.

41.           Reservations.

(a)           Lessor reserves the right:  (i) to grant, without the consent or
joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps. restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee Lessor may also:
change the name, address or title of the Building or Project upon at least 90
days prior written notice; provide and install, at Lessee’s expense,  Building
standard graphics on the door of the Premises and such portions of the Common
Areas as Lessor shall reasonably deem appropriate; grant to any lessee the
exclusive right to conduct any business as long as such exclusive right does not
conflict with any rights expressly given herein; and to place such signs,
notices or displays as Lessor reasonably deems necessary or advisable upon the
roof, exterior of the Building or the Project or on signs in the Common Areas. 
Lessee agrees to sign any documents reasonably requested by Lessor to effectuate
such rights.  The obstruction of Lessee’s view, air, or light by any structure
erected in the vicinity of the Building, whether by Lessor or third parties,
shall in no way affect this Lease or impose any liability upon Lessor.

(b)           Lessor also reserves the right to move Lessee to other space of
comparable size in the Building or Project.  Lessor must provide at least 45
days prior written notice of such move, and the new space must contain
improvements of comparable quality to those contained within the Premises. 
Lessor shall pay the reasonable out of pocket costs that Lessee incurs with
regard to such relocation, including the expenses of moving and necessary
stationary revision costs.  In no event, however, shall Lessor be required to
pay an amount in excess of two months Base Rent.  Lessee may not be relocated
more than once during the term of this lease.

 

PAGE 17 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

(c)           Lessee shall not:  (i) use a representation (photographic or
otherwise) of the Building or Project or their name(s) in connection with
Lessee’s business: or (ii) suffer or permit anyone, except in  emergency to go
upon the roof of the Building.

42.           Performance Under Protest.  If at any time a dispute shall arise
as to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum If it shall
be adjudged that there was no legal obligation on the part of said Party to pay
such sum or any part thereof, said Party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay.  A Party who does not
initiate suit for the recovery of sums paid “under protest” within 6 months
shall be deemed to have waived its right to protest such payment.

43.           Authority; Multiple Parties; Execution

(a)           If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf.  Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.

(b)           If this Lease is executed by more than one person or entity as
“Lessee”, each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.

(c)           This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument

44.           Conflict.  Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

45.           Offer.  Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party.  This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46.           Amendments.  This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification.  As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable nonmonetary modifications to this Lease as may be reasonably required
by a Lender in connection with the obtaining of normal financing or refinancing
of the Premises.

47.           Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISINGOUT OF THIS AGREEMENT.

48.           Arbitration of Disputes.  An Addendum requiring the Arbitration of
all disputes between the Parties and/or Brokers arising out of this Lease o is x
is not attached to this Lease.

49.           Americans with Disabilities Act.  Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation.  In the event that
Lessee’s use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEEWITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES.  THE PARTIES ARE URGED TO:

1.             SEEK ADVICE OF COUNSEL AS TO THE LEGAL ANO TAX CONSEQUENCES OF
THIS LEASE.

2.             RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING AND SIZE OF THE
PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF ANO OPERATING
SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT ANO THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

 

 

 

 

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

Executed at:

San Mateo, CA

 

Executed at:

Goleta, CA

 

 

 

On:

1-4-17

 

On:

12-22-16

 

 

 

By LESSOR:

 

By LESSEE:

 

 

 

SeaBreeze I Venture — TIC

 

Resonant Inc.

 

PAGE 18 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

By:

/s/ Phillip Raiser

 

By:

/s/ Jeff A. Killian

Name Printed:

Phillip Raiser

 

Name

Printed: Jeff A. Killian

Title:

Agent

 

Title:

Chief Financial Officer

 

 

 

 

 

 

By:

 

 

By:

 

Name Printed:

 

 

Name Printed:

 

Title:

 

 

Title:

 

Address:

800 S. Claremont Street, Suite 201

 

Address:

 

San Mateo, CA 94403

 

 

 

 

 

Telephone:

(650) 342-9026

 

Telephone:

(805) 690-4555

Facsimile:

(650) 344-4158

 

Facsimile:

(        )

Email:

eroy@raiser.com

 

Email:

tlingren@resonant.com

Email:

 

 

Email:

 

Federal ID No.

26-4057787

 

Federal ID No.

45-432930

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR’S BROKER:

 

LESSEE’S BROKER:

Cushman and Wakefield

 

Cresa

 

 

 

 

 

 

Attn:

Pat Yaeger

 

Attn:

Carlo Brignardello & Janna Luce

Address:

1350 Bayshore Highway, Suite 900

 

Address:

20950 Warner Center Lane, Suite B

Burlingame, CA 94010

 

Woodland Hills, CA 91367

 

 

 

Telephone:

(650) 347-3700

 

Telephone:

(806) 338-6032

Facsimile:

(650) 347-4307

 

Facsimile:

(       )

Email:

pyaeger@ctbt.com

 

Email:

corignaardello@cresa.com

Broker/Agent DRE License #:

 

 

Broker/Agent DRE License %:

 

 

 

 

 

 

 

 

NOTICE:  These forms are often modified to meet changing requirements of law and
industry needs.  Always write or call to make sure you are utilizing the most
current form:  AIR Commercial Real Estate Association, 800 W. 6th Street,
Suite 800, Los Angeles, CA 90017.

Telephone No. (213) 687-8777.  Fax No.: (213) 687-8616.

©Copyright 1999-By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

PAGE 19 OF 19

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

--------------------------------------------------------------------------------


 

SEABREEZE I VENTURE - TIC
(“LESSOR”) AND

RESONANT INC. (“LESSEE”)

 

111 Anza
Boulevard, Suite
406 Burlingame,
California 94010
5,248  square feet

 

PARAGRAPH 50: RENEWAL OPTION

 

A.         If (i) Lessee has not committed a Breach beyond any applicable notice
and to cure periods at any time during the Term prior to the time of election,
(ii) Lessee is not then in default beyond any applicable notice and cure period
at the time of the election, and (iii) Lessee (or a Permitted Transferee*) is
occupying the entire Premises at the time of such election, Lessee may renew
this Lease for one (1) additional period of two (2 ) years (the “Extension
Term”) by delivering written notice of the exercise thereof to Lessor not
earlier than twelve (12) months nor later than six  (6)  months before the
expiration of the initial Term.

 

* Permitted Transferee is defined to include: (i) an affiliate of Lessee and
(ii) any assignee or sublessee with respect to whom Lessor has consented to a
transfer of the Option.

 

B.         The Base Rent payable for each month during the Extension Term shall
be set at the then-prevailing fair market rental rate (the “Prevailing Rental
Rate”) for renewals of space of equivalent quality, size and location in
comparable Class A office buildings in Central San Mateo County, with the length
of the Extension Term, the credit standing of Lessee, tenant improvement
allowances then being granted in the marketplace and other market rent
concessions then being offered in the marketplace to be taken into account. The
Prevailing Rental Rate shall include the periodic rental increases , if any,
that would be included for space leased for the period the Premises will be
covered by the Lease. As used herein, ‘·then-prevailing” shall mean the time
period which is six (6) months prior to the commencement of the Extension Term
and not the commencement date of the Extension Te1m. Within thirty (30) days
after receipt of Lessee’s notice to renew. Lessor shall deliver to Lessee
written notice of Lessor’s determination of the Prevailing Rental Rate and shall
advise Lessee of the required adjustment to Base Rent, if any, and the other
terms and conditions offered. Lessee shall, within ten (10) days after receipt
of Lessor’s notice, time being of the essence with respect thereto, notify
Lessor in writing whether Lessee accepts or rejects Lessor’s determination of
the Prevailing Rental Rate.  If Lessee rejects Lessor’s determination of the
Prevailing Rental Rate, Lessee’s written notice shall include Lessee’s own
determination of the Prevailing Rental Rate. If Lessee does not deliver any
written notice to Lessor within ten (10) days after receipt of Lessor’s notice
of the Prevailing Rental Rate, Lessee shall be deemed to have withdrawn its
exercise of its rights under this Exhibit, whereupon Lessee’s rights under this
Exhibit shall be null and void and of no further force or effect.  If Lessee and
Lessor disagree on the Prevailing Rental Rate, then Lessor and Lessee shall
attempt in good faith to agree upon the Prevailing Rental Rate. If by that date
which is four (4) months prior to the commencement of the Extension Term (the
“Option Trigger Date”), Lessor and Lessee have not agreed in writing as to the
Prevailing Rental Rate, the parties shall determine the Prevailing Rental Rate
in accordance with the procedure set forth in Paragraph C below.

 

--------------------------------------------------------------------------------


 

C.         If Lessor and Lessee are unable to reach agreement on the Prevailing
Rental Rate by the Option Trigger Date, then within ten (10) days of the Option
Trigger Date, Lessor and Lessee shall each simultaneously submit to the other in
a sealed envelope its good faith estimate of the Prevailing Rental Rate. If
either Lessor or Lessee fails to propose a Prevailing Rental Rate, then the
Prevailing Rental Rate proposed by the other party shall prevail. If the higher
of such estimates is not more than one hundred five percent (105%) of the lower,
then the Prevailing Rental Rate shall be the average of the two. Otherwise, the
dispute shall be resolved by arbitration in accordance with the remainder of
this Paragraph C. Within seven (7) days after the exchange of estimates, the
parties shall select as an arbitrator a licensed real estate broker with at
least ten (10) years of experience leasing premises in Class A office buildings
in Central San Mateo County (a “Qualified Arbitrator”). If the parties cannot
agree on a Qualified Arbitrator, then within a second period of seven (7) days,
each shall select a Qualified Arbitrator and within ten ( I 0) days thereafter
the two appointed Qualified Arbitrators shall select a third Qualified
Arbitrator (which third Qualified Arbitrator shall not previously have
represented either party hereto) and the third Qualified Arbitrator shall be the
sole arbitrator (the “Sole Arbitrator”). If one party shall fail to select a
Qualified Arbitrator within the second seven (7)-day period, then the Qualified
Arbitrator chosen by the other party shall be the Sole Arbitrator.  Within
thirty (30) days after submission of the matter to the Sole Arbitrator, the Sole
Arbitrator shall determine the Prevailing Rental Rate by choosing whichever of
the estimates submitted by Lessor and Lessee the Sole Arbitrator judges to be
more accurate.  The Sole Arbitrator shall notify Lessor and Lessee of his or her
decision, which shall be final and binding. If the Sole Arbitrator believes that
expert advice would materially assist him or her, the Sole Arbitrator may retain
one or more qualified persons to provide expert advice. The fees of the
arbitrator selected by each party shall be borne by that party.  The fees of the
Sole Arbitrator and the expenses of the arbitration proceeding. including the
fees of any expert witnesses retained by the Sole Arbitrator, shall be shared
equally by Lessor and Lessee.

 

D.         If Lessee timely notifies Lessor that Lessee accepts Lessor’s
determination of the Prevailing Rental Rate, or following resolution of the
Prevailing Rental Rate via mutual agreement or via arbitration. whichever shall
be applicable, then, on or before the commencement date of the Extension Term,
Lessor and Lessee shall execute an amendment to this Lease prepared by Lessor
extending the Term on the same terms provided in this Lease, except as follows:

 

(i)         Base Rent shall be adjusted to the Prevailing Rental Rate (which
shall be the rental rate set forth in Landlord’ s determination of the
Prevailing Rental Rate, the rental rate determined by mutual agreement or the
Prevailing Rental Rate determined by arbitration. as the case may be;

 

(ii)        Lessee shall have no further renewal option unless expressly granted
by Lessor in writing: and

 

(iii)        Lessor shall lease the Premises to Lessee in their then-current
condition, and Lessor shall not provide to Lessee any allowances (e.g.,
improvement allowance) or other tenant inducements, or pay any leasing
commissions.

 

--------------------------------------------------------------------------------


 

E.         Lessee’s rights under this Exhibit shall terminate if (1) this Lease
or Lessee’s right to possession of the Premises is terminated, (2) Lessee
assigns any of its interest in this Lease or sublets any portion of the Premises
other than to a Permitted Transferee*, or (3) Lessee fails to timely exercise
its option under this Exhibit, time being of the essence with respect to
Lessee’s exercise

 

PARAGRAPH  51: OPERATING EXPENSE AUDIT RIGHT

 

If Lessee disputes the amount set forth in the Statement, Lessee shall have the
right, at Lessee’s sole expense, not later than ninety (90) days following
receipt of such Statement, to cause Lessor’s books and records with respect to
the calendar year which is the subject of the Statement to be audited by a
certified public accountant mutually acceptable to Lessor and Lessee.  The audit
shall take place at the offices of Lessor where its books and records are
located at a mutually convenient time during Lessor’s regular business hours.
Lessee’s Share of Operating Expenses shall be appropriately adjusted based upon
the results of such audit, and the results of such audit shall be final and
binding upon Lessor and Lessee. Lessee shall have no right to conduct an audit
or to give Lessor notice that it desires to conduct an audit at any time Lessee
is in default under the Lease.  The accountant conducting the audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers.  No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises.  Lessee’s right to
undertake an audit with respect  to any calendar year shall expire sixty (60)
days after Lessee’s receipt of the Statement for such calendar year, and such
Statement shall be final and binding upon Lessee and shall, as between the
parties, be conclusively deemed correct, at the end of such sixty (60) day
period, unless prior thereto Lessee shall have given Lessor written notice of
its intention to audit Operating Expenses for the calendar year which is the
subject of the Statement.  If Lessee gives Lessor notice of its intention to
audit Operating Expenses, it must commence such audit within sixty (60) days
after such notice is delivered to Lessor, and the audit must be completed within
one hundred twenty (120) days after such notice is delivered to Lessor.  If
Lessee does not commence and complete the audit within such periods, the
Statement which Lessee elected to audit shall be deemed final and binding upon
Lessee and shall, as between the parties, be conclusively deemed correct. 
Lessee agrees that the results of any Operating Expense audit shall be kept
strictly confidential by Lessee and shall not be disclosed to any other person
or entity.

 

--------------------------------------------------------------------------------


 

Plot Plan Depicting the Premises

 

 

 

SeaBreeze I Venture - TIC (“Lessor”)

And

Resonant, Inc., (“Lessee”)

 

111 Anza Boulevard, Suite 406
Burlingame, California

5,248 square feet

 

--------------------------------------------------------------------------------


 

TURN KEY WORK LETTER

Between

SeaBreeze I Venture - TIC (“Lessor”)
And

Resonant, Inc., (“Lessee”)

 

111 Anza Boulevard. Suite 406
Burlingame, California

5,248 square feet

 

The tenant improvements shall be constructed (i) in a workmanlike manner using
materials specified in the attached Space Plan and if such materials are not
identified, with Building standard material and (ii) in compliance with all
applicable codes and Jaws, including ADA, and the Premises shall be delivered to
Lessee (a) will all tenant improvements substantially completed except for
“punch-list” items which shall not interfere with the use or occupancy of the
Premises by Lessee or adversely affect the functionality of the Premises, and
(b) with all the Building systems servicing the Premises in good working order.

 

Lessor, at Lessor’ s sole cost and expense and prior to the Commencement Date,
shall provide a “turn key” and construct the tenant improvement in the Premises
per the apace plan attached hereto as Plot Plan Depicting the Premises and the
following scope of work:

 

·                  Demolition and construction per space plan

·                  Remove hard ceiling in Board Room and Office 1 area and
install T-Bar Ceiling

·                  Relocate/reuse door with glass sidelight if possible, provide
new as necessary. Each private office to have a sidelight

·                  Install anti-static tile flooring in the server room and lab

·                  Provide small counter in server room for tenant’s server
towers

·                 Provide backing, electrical, and data outlets in conference
room and Board Room for Lessee’s wall mounted smart board and monitors

·                 Each private office to be shared by two people.  Provide two
sets of electrical and data outlets. if they don ‘ t already exist

·                  New building standard paint (two colors), carpet, VCT and
base board

·                  Replace stained and damaged ceiling tiles

·                  Clean existing millwork. Confirm sink/drain line is in good
working order. New appliances to be provided by Lessee

·                 Rebuild front wall of offices to create flush wall from Office
#8 to Office #6 (enlarging Office #7 and the two adjacent offices). Reuses
existing doors and sidelights if possible

·                 Touch up stain/finish on doors

·                  Window coverings should be in good working condition

·                 Server Room: two 30 amp outlets with T locks (two single
outlets)

·                  Lab Supplemental Electrical - 4 quads of 20 outlets four 20
amps outlets for each quad

 

--------------------------------------------------------------------------------


 

RIDERS TO LEASE

Between

SeaBreeze I Venture - TIC (“Lessor”) And

Resonant, Inc., (“Lessee”)

 

111 Anza Boulevard, Suite
406 Burlingame, California

5,248 square feet

 

Rider 1A:

 

Lessor at its cost to provide Lessee with building directory and suite entry
signage which shall be consistent with the signage program at the property.
Lessee’s employees shall have access to the Building and Premises twenty-four
(24) hours per day, seven (7) days per week via key and key fob access.

 

Rider 6A:

 

Lessor represents and warrants that, to the best of its knowledge, there are not
Hazardous Substances located in, on or about the Premises or Building, with the
exception of diesel fuel for the generator.

 

Rider 10A:

 

9.8 Lessor Right to Terminate. Notwithstanding anything to the contrary
contained herein, Lessee shall have the option to terminate this lease if Lessor
has not substantially completed repairs to the Premises and Building within nine
(9) months of the date of damage or destruction.

 

--------------------------------------------------------------------------------